DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-14, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrage, US 2002/0101360 (previously cited), in view of Pompei, US 2001/0007591 (previously cited), and further in view of Pompei, F. Joseph, “Sound From Ultrasound: The Parametric Array as an Audible Sound Source” (hereafter thesis).
Regarding claim 1, Schrage teaches an audible communication system, wherein the system can warn a particular vehicle and/or pedestrian located at some range using focused sound from a sound projector (see Schrage, abstract).  In particular, Schrage teaches “[a] system for generating directed sound, the system comprising: at least one sensor configured to obtain location information associated with a target” where, in one embodiment, a range sensing system uses a sensor to determine the range, or location, of approaching pedestrians (see Schrage, ¶ 0057, 0096, 0098, and 0112, figure 2, units 1-2, 10, and 128-132, and figure 11, units 1, 78, 80, and 82).  Next, Schrage teaches the system further comprising “a controller configured to determine, using the location information, an area to send directed sound and to generate input instructions for a phase array to send directed sound to the area, wherein the input instructions indicate that at least one speaker in the phase array is to delay outputting an audio signal relative to at least one other speaker in the phase array” where a computer uses the range, or location, information to control the phase shifts for each individual speaker in the sound projector to create a region of audible sound at the location of a pedestrian (see Schrage, ¶ 0097-0100, and figures 9, 11, 13, and 14).  Additionally, Schrage teaches the system further comprising “the phase 
With respect to the phase array, Schrage teaches a 5 by 7 array of speakers, where preferably each of the 35 speakers is associated with its own phase shifter and its own amplifier (see Schrage, ¶ 0097 and figure 9, units 152-155).  Schrage clearly teaches that the input signal is split into multiple channels, such as the preferred embodiment teaches that an input signal is split into 35 different phase shifted channels corresponding to each speaker (see Schrage, ¶ 0097 and figure 9, units 128, 151, and 153).  It is also clear that Schrage teaches the 5 by 7 array of speakers arranged in rows and columns (see Schrage, figure 9, units 152 and 154).  Schrage teaches controlling the phased array in only one direction, such as azimuth or elevation individually (see Schrage, ¶ 0049).  One of ordinary skill in the art at the time of the effective filing date would see that Schrage suggests that each row of 5 speakers is associated with one phase shifter and one amplifier, such that figure 9 only illustrates 7 phase shifters and 7 amplifiers to drive the 5 by 7 array of speakers (see Schrage, figure 9, units 152-153 and 155).  However, Schrage does not appear to teach that the “the phase array are arranged in columns, …, wherein each channel is associated with one of the columns, wherein the phase array generates directed sound by using different time delays between different adjacent columns of speakers” as discussed above.
Pompei teaches a parametric audio system using a phased array of acoustic transducers to steer, focus, and/or shape one or more audio beams (see Pompei, abstract).  Similarly to Schrage, Pompei teaches amplitude modulation of a desired audio signal with an ultrasonic carrier signal and a phased array to steer an ultrasonic beam to create audible sound at a desired location (see Pompei, ¶ 0022-0023 and 0043).  In particular, Pompei teaches a one-dimensional phased array with the delay circuit allows an audio beam to be steered along a selected projection path (see Pompei, ¶ 0008 and the directed sound is audible to humans and has a frequency range between about 20 Hz and 20 kHz” (see Pompei, ¶ 0024).  However, it is not clear if the combination teaches that “the columns of speakers in the phase array are spaced at an integer multiple of the emission wavelength”.
The thesis teaches a linear array with rectangular elements, where each element has the width ‘a’, the elements has an interelement spacing ‘d’, and the overall array size is ‘D’ (see thesis, p. 78, figure 6.2(a)).  Figure 6.2(b) shows two different responses, where H-1(β) is the element response, or directivity function due to the element width, and H2(β) is the far-field response, or directivity function due to the overall array size (see thesis, pp. 77-79, section “6.1.4 Discrete Array”, equations 6.9-6.13, and figure 6.2(b)).  Finally, the total response (i.e., H(β)) is the far-field response (i.e., H2(β)) modulated by the element response (i.e., H1(β)) (see pp. 78-79, equations 6.10-6.13 and figure 6.2(c)).  The thesis further teaches dense arrays, where the interelement spacing is as close as possible to the element size (see thesis, pp. 78-81, section “6.1.5 Dense Arrays”, figure 6.1(b) and figure 6.3, where in figure 6.3, d=a and the x-axis is normalized to βd/λ).  Last, the thesis teaches that the interelement spacing can be relaxed because the “audible result is approximately proportional to the square of the ultrasound generated at a particular region of space”, such that “the audible amplitude difference in decibels between the main and grating lobe will be doubled”, and depending on the shape of the elements, the spacing can be relaxed in exchange for a maximum steer angle, such as restricting the angle to 30 degrees off-axis (see thesis, p. 83, section “6.2 Application to the parametric array”).  Therefore, the thesis teaches that the columns of speakers in the phase array have a relaxed spacing, and makes obvious the spacing at an integer multiple of the emission wavelength.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Schrage and Pompei with the teachings of the thesis to optimize the parametric sound array and reduce the amount of elements needed to provide an audible warning (see thesis, p. 83, section “6.2 Application to the parametric array”). Therefore, the combination makes obvious:
“A system for generating directed sound, the system comprising:
at least one sensor configured to obtain location information associated with a target;” (see Schrage, ¶ 0057, 0096, 0098, and 0112, figure 2, units 1-2, 10, and 128-132, and figure 11, units 1, 78, 80, and 82);

“a controller configured to determine, using the location information, an area to send directed sound and to generate input instructions for a phase array to send directed sound to the area, wherein the input instructions indicate that at least one speaker in the phase array is to delay outputting an audio signal relative to at least one other speaker in the phase array; and” (see Schrage, ¶ 0097-0100, and figures 9, 11, 13, and 14); and

“the phase array comprising speakers for emitting ultrasonic signals, wherein the phase array is configured to generate, using the input instructions and the ultrasonic signals, the directed sound, wherein the speakers in the phase array are arranged in columns, wherein the columns of speakers in the phase array are spaced at an integer multiple of the emission wavelength, wherein the ultrasonic signals are generated by splitting an input audio signal into multiple channels, wherein each channel is associated with one of the columns, wherein the phase array generates directed sound by using different time delays between different adjacent columns of speakers, wherein the directed sound is audible to humans and has a frequency range between about 20 Hz and 20 kHz.” (see Schrage, ¶ 0049, 0097-0099 and 0112, figure 9, units 151, 152, and 154, and figure 11, units 74, 76, 78, and 82, in view of Pompei, ¶ 0008, 0024, and 0039-0040, and further in view of thesis, p. 83, section “6.2 Application to the parametric array”).

Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the system of claim 1, wherein the sensor appears to be a radar antenna to sense the returned radio waves that bounce off a target (see Schrage, ¶ 0057 and figure 1, units 10 and 129).  
Regarding claim 3, see the preceding rejection with respect to claim 1 above.  The combination makes obvious “[t]he system of claim 1 wherein the controller includes at least one processor or at least one field programmable gate arrays” where there is at least one computer to control the phased array, such that the at least one computer reads on at least one processor (see Schrage, ¶ 0096-0097 and figure 9, unit 128).
Regarding claim 4, see the preceding rejection with respect to claim 1 above.  The combination makes obvious “[t]he system of claim 1 wherein the target is a pedestrian, an automobile, or a computer system” because the target is at least one pedestrian (see Schrage, ¶ 0098, 0100, and 0112 and figure 11, unit 78).
Regarding claim 5, see the preceding rejection with respect to claim 1 above.  The combination makes obvious “[t]he system of claim 1 wherein the controller updates the input instructions as the location information changes so as to adjust the directed sound while the target is moving” because it is obvious to send the audible message to a pedestrian that is moving through a crosswalk by using real-time beam steering with the target information (see Schrage, ¶ 0098, 0100, and 0112 in view of Pompei, ¶ 0040).
claim 8, see the preceding rejection with respect to claim 1 above.  The combination makes obvious “[t]he system of claim 1 wherein the directed sound is less audible outside of the area designated to receive the directed sound” because Schrage teaches that the system targets at least one pedestrian with the system, such that an audible sound is only audible in the vicinity of the targeted pedestrian (see Schrage, ¶ 0098 and 0112, and figure 11, units 74, 76, and 78).
Regarding claim 9, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the system of claim 1, and likewise makes obvious a system with these features for the same reasons.
	Regarding claim 10, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the system of claim 1, and likewise makes obvious a method with these features for the same reasons. 
Regarding claim 11, see the preceding rejection with respect to claims 2 and 10 above.  The combination makes obvious the system of claim 2, and likewise makes obvious “[t]he method of claim 10 wherein the at least one sensor includes a camera, a computer vision system, a laser rangefinder system, or a sonar detection system” because it would have been obvious to modify the combination of Schrage and Pompei to use a sensor, such as a laser rangefinder system, for the purpose of design choice where Schrage lists range sensing using lasers as one option (see Schrage, ¶ 0096).
Regarding claim 12, see the preceding rejection with respect to claim 10 above.  The combination makes obvious “[t]he method of claim 10 wherein generating the input instructions is performed by a controller, at least one processor, or at least one field programmable gate array” where there is at least one computer to control the phased array, such that the at least one computer reads on at least one processor (see Schrage, ¶ 0096-0097 and figure 9, unit 128).
Regarding claim 13, see the preceding rejection with respect to claim 10 above.  The combination makes obvious “[t]he method of claim 10 wherein the target is a pedestrian, an 
Regarding claim 14, see the preceding rejection with respect to claims 5 and 10 above.  The combination makes obvious the system of claim 5, and likewise makes obvious “[t]he method of claim 10 comprising: updating the input instructions as the location information changes so as to adjust the directed sound while the target is moving” because it is obvious to send the audible message to a pedestrian that is moving through a crosswalk by using real-time beam steering with the target information (see Schrage, ¶ 0098, 0100, and 0112 in view of Pompei, ¶ 0040).
Regarding claim 17, see the preceding rejection with respect to claim 10 above.  The combination makes obvious “[t]he method of claim 10 wherein the directed sound is less audible outside of the area designated to receive the directed sound” because Schrage teaches that the system targets at least one pedestrian with the system, such that an audible sound is only audible in the vicinity of the targeted pedestrian (see Schrage, ¶ 0098 and 0112, and figure 11, units 74, 76, and 78).
Regarding claim 18, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the system of claim 1, and likewise makes obvious a method with these features for the same reasons. 
Regarding claim 19, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the system of claim 1, and likewise makes obvious a non-transitory computer readable medium with these features for the same reasons.
Regarding claim 20, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the system of claim 1, and likewise makes obvious a non-transitory computer readable medium with these features for the same reasons. 

Conclusion

Burka et al., “An Application of Parametric Speaker Technology to Bus-Pedestrian Collision Warning” (previously cited) teaches an array of parametric speakers steered by servo control according to the detected location information and suggests a phased array steered by delays (see pp. 3-4, section “B. Warning Delivery”);
Yang et al., US 2004/0264707, (previously cited) teaches an apparatus for steering directional audio beams using an ultrasound carrier, where the audio beams are steered to a desired direction by adjusting the amplitude and phase of at least one of the audio signal and/or carrier signal (see abstract); and 
Machida, US 2006/0140420, (previously cited) teaches a system that controls the generation of a directed sound beam using an imaging system to estimate the position of a person by identifying at least one of their eyes (see abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528.  The examiner can normally be reached on Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel R Sellers/Examiner, Art Unit 2653